Title: John Bondfield to the Commissioners, 9 January 1779
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 9 Jany 1779
     
     I had the Honor to pay my respects to you the 1st. Instant since which am without any of your Commands. The Convoy for the French Islands left this yesterday and with them three small Cutters for the States of America. We have a Vessel from Edenton arrived at Bayonne sail’d in October of course no News only Tobacco is at ten pounds that Currency the hundred weight by which the Traders in making returns at this day sink great part of their Capital, there is no forming any conjectures to what hight the price of Goods will get to. They are at Present above all conceiption and that Owing to too great an emission of Paper as the motives which produced the quantity are no longer there being more than is nessessary for all emergencies. Could a plan be put in practice to reduce the quantity there might be a prospect of its retaking a Substantial value, its present State is hurtful and affects the Credit in Europe. I saw a return a few days past from Martinico transmitted to a Merchant at this City of the present Circulating Currency in the United States amount Seven hundred Million of Livres, tho’ the sum is incredible yet allowing the prices giving for every Article say near 20 for I taking therefore 19/20ths. from the Sum will make 35 million of livres or one and half Million Sterling a sum that its very probable may exist. The grand difficulty lays how to sink the 19/20ths. and thereby reduce the Current Circulation to its true Standard, it is to be done with ease provided Funds could be raised on this side the Water to support the operation. In the Present Course Forreigners reaping the high Price by their Sales throwing their Stock so accumulated into the Funds of the States become Creditors of Consiquence. Interest paying to them is a dead blank and if management is not timely observed they may become holders of so much as to draw the attention of their respective Goverments who may at an unseasonable Period form a National Debt of it and demand a reimburssment difficult to perform. I am informd Purchases have been made of Continental Paper to very considerable amount at great discompt by Men of the first distinction in the Kingdom who Act not from Momentary Views and from these Circumstances I form my remarks of the danger that may attend heavy debts due contracted to Forreigners in the present reduced State of the Paper Credit.
     From the above digressions permit me to go a little farther. France is now borrowing 40 million of livres. The Loan its said is filld with a considerable Surplus. Has France sufficient confidence in the States that independent of the Sums advanct by convention will she advance a further Sum on the same plan as borrowd for themselves say on Annuities at 8 1/2 and 10 Per Cent could a Capital of two Million be granted and the Money appropriated to the purpose of sinking the Continental Paper not for paying the Interest to Forreigners which tho’ a most favorable plan for giving it Credit in reality only encreases the debt. I dare engage with two Million Livres Capital to sink thirty Million of Paper, This continued for few Years would so change the face of the Country that no difficulty would succeed to execute every Publick Operation dependant on the Funds without any new Emissions.
     Certain Operations are now on Foot that will bring if successful America in debt to France many Millions and if continued must in the end Create a debt that America will find difficult to Cancel. Should the Publick Creditors be neither Landholders nor yet Inhabitants the Natives must be Rackt with Taxes to discharge debts not revertable amongst them but entirely detatcht and reversable in the State to whom the debt is due and that contracted by an advance of 20 for I on the Capital.
     Two young Men Arrived this morning by a dutchmen from Weymouth, they were taken by an English Privateer. The One had a ball thro his thigh the other in the Shoulder. Their situation dont permit them to perform any Labourious service. I shall get them a Passage so soon as oppertunity offers to America being destitute of Money or Credit I shall be assistant to them as far as required. Some allowance in Circumstances of this Nature should be granted.
     The first payment for the fifty six pieces Cannon now Carting Casting by your order is payable in February. Twenty four Thousand Livres for which I shall when wanted Pass my drafts on you. By Letters from Nantes I have the Satisfaction to find the Governor Livingston and the Chasseur were advanct in their Loading and would be ready to Sail when order’d. I was informd a Convoy was appointed. Mr. Livingston writes me it is uncertain. I pray your advices on this head that we may pursue such measures as will be most Seasonable. The Retardment by Contrary Winds have greatly broke in upon our plans, it was intended the ships at this day should have been on the Coast of America. I have the Honer to be with due Respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    